Citation Nr: 1707533	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-24 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder (claimed as blocked artery 
and palpitations.  

2.  Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active service from April 1992 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Houston, Texas, Department of Veterans Affairs, Regional Office (RO), which denied, amongst other issues, service connection for migraine headaches, swelling of the feet, a heart disorder, claimed as blocked artery and palpitations, and depression, and a TDIU.  

In June 2015, the Board remanded the instant claims for further development.  

By rating decision of December 2015, service connection was granted for major depression with psychotic features, evaluated as 100 percent disabling; migraine headaches, evaluated as 30 percent disabling; and bilateral pes planus, evaluated as 10 percent disabling, all effective September 28, 2008.  A heart disorder and TDIU were denied.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran claims that she warrants service connection for a heart disorder based upon service incurrence.  

In November 2015, the Veteran underwent a VA examination.  The record showed onset of heart complaints in 1995 in service.  She complained of atypical angina.  In November 2015, the Veteran underwent a VA coronary examination, performed by an orthopaedic specialist.  The examiner stated that he would question the heart relationship.  He saw no specific lesions noted in the coronary arteries.  He also stated that the cardiac condition that the Veteran has is not related to service but is genetic, as her mother and sister both had cardiology problems.  The mother died at age 42 of cardiomyopathy.  The statement made by the examiner does not indicate how he determined that the Veteran's heart disorder was genetic, did not indicate the source of the heart disease, and did not show any findings how he could determine such.  Moreover, although the examiner stated that the heart disorder was not related to or aggravated by service, he did not address whether the Veteran's heart disorder was aggravated by her service-connected disabilities.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). 

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b). 

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As such, if a diagnosis is not supported by the findings on the examination report, or if the report does not contain sufficient detail, it is incumbent that the report be returned as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  

The issue of TDIU is in appellate status and is held in abeyance, as the aforementioned issue is being remanded and is inextricably intertwined with the TDIU issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA or non-VA treatment records not a part of the record when the claims file was last reviewed.  

2.  Following completion of the above, the AOJ should arrange for a VA heart examination by a suitably qualified examiner to determine the nature and etiology of the Veteran's heart disorder.  All indicated studies should be performed.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected disabilities (major depression, bilateral pes planus, and/or migraines) caused or aggravated any heart/cardiac disorder the Veteran may have.  

If it is determined that aggravation beyond the natural progress of the heart disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file must be made available to the examiner for review, to include lay statements the Veteran may have related with the claim.  The examiner should address the statement made by the November 2015 examiner that the Veteran's heart disorder was genetic, related to cardiac disorder that her mother and sister had.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested above has been completed, the issues on appeal should be reviewed by the AOJ on the basis of the additional evidence.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016). 



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

